Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered November 2,1979, convicting him of robbery in the-second degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues on this.appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Weinstein, Thompson and Bracken, JJ., concur.